Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B, claims 26-30 in the reply filed on 7/27/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 39, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0004401 A1 (hereinafter Hwang).
	Regarding claim 21, the limitations “A non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for providing situational awareness to users of wearable extended reality appliances, the operations comprising: causing virtual content to be displayed through a first wearable extended reality appliance” are taught by Hwang (Hwang, e.g. abstract, paragraphs 16-57, describes a system for displaying virtual content to user(s) via Near Eye Display (NED) devices, which may include execution of stored programs, e.g. paragraph 47.  It is additionally noted that Hwang uses the reverse perspective of the claimed first and second users/devices, i.e. Hwang’s second user/device corresponds to the claimed first user/appliance from which virtual content is being partially or fully shared with the claimed second user/appliance, where the claimed second user/device corresponds to Hwang’s first user/device.  In order to avoid confusion, the claim rejections will rely on the following consistent terminology: sharing user/device will refer to the user/device sharing the virtual content, i.e. Hwang’s second user/device and the claimed first user/appliance are used to share virtual content, and receiving user/device will refer to the user/device receiving the partially or fully shared virtual content, i.e. Hwang’s first user/device and the claimed second user/device are receiving the partially or fully shared virtual content.)
	The limitations “detecting a second wearable extended reality appliance in proximity to the first wearable extended reality appliance; establishing a link between the first wearable extended reality appliance and the second wearable extended reality appliance; and transmitting data representing at least a portion of the virtual content in an obscured form to the second wearable extended reality appliance, wherein the obscured form provides an indication of a position of at least a portion of the virtual content in three-dimensional space without revealing the substance of the virtual content in obscured form” are taught by Hwang (Hwang, e.g. paragraphs 86-101, describes techniques for a sharing user/device to share content with a receiving user/device, which may include establishing a communication link based on the receiving user/device being within a certain proximity of the sharing user/device, e.g. paragraph 94, and the sharing device transmitting an obscured form of the virtual content to the receiving device, e.g. paragraphs 88-92.  Hwang, e.g. paragraph 92, indicates that the virtual object 625, i.e. the claimed obscured form of the virtual content, only indicates symbolically that the sharing user is viewing content not currently being shared, and does not include the actual virtual content, which is not transmitted until the sharing user initiates sharing with the receiving user/device, e.g. paragraph 97.)
Regarding claims 39 and 40, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 21 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0004401 A1 (hereinafter Hwang) as applied to claim 21 above, and further in view of U.S. Patent Application Publication 2009/0303984 A1 (hereinafter Clark).
	Regarding claim 26, the limitations “receiving a request from the second wearable extended reality appliance to share the virtual content; and upon receiving confirmation from the first wearable extended reality appliance, transmitting second data representing the at least a portion of the virtual content in an unobscured form to the second wearable extended reality appliance” are partially taught by Hwang (Hwang, e.g. paragraphs 95-100, that the sharing user/device may provide the unobscured virtual content to the receiving user/device, and that providing the unobscured virtual content may depend on gestures performed by both the sharing and receiving users, i.e. as in paragraph 100 where both users must perform the “pass” gesture in order to cause the sharing device to transmit the unobscured virtual content to the receiving device for display.  Hwang does not explicitly teach that the “pass” gesture could be initiated by the receiving user, i.e. Hwang teaches that the gestures may be performed at the same time, or that only the sharing user may be required to perform the gesture.)  However, this limitation is suggested in view of Clark (Clark, e.g. abstract, paragraphs 34-58, describes a virtual metaverse application which includes a privacy engine that allows users to form a private conversation, e.g. paragraphs 37-38, and depicts the avatars within the private conversation differently to users outside the private conversation, e.g. paragraphs 39, 40, 44.  Further, Clark teaches that the participation controller allows a user within the private conversation to invite a user outside the private conversation to join the private conversation, and a user outside the private conversation may request that a user within the private conversation allow the outside user to join the private conversation, e.g. paragraphs 42, 46, 47, 57, 58.  That is, Clark teaches that a second user, viewing an obscured representation of virtual content controlled by a first user, i.e. the modified visual representation of the avatars in private conversation, may, as an alternative to being invited by the first user, initiate a request to the first user to access the unobscured virtual content, i.e. join the private conversation.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s augmented reality content sharing system to include Clark’s access request functionality for Hwang’s receiving user to initiate transmission of the unobscured virtual content to the receiving device as an alternative to Hwang’s examples of the sharing user or both users performing the “pass” gesture to initiate transmission of the unobscured virtual content to the receiving device.  Aside from Clark teaching this functionality as an improvement to an analogous private virtual content access control system, i.e. both references are directed to mediating second party access to private virtual content, one of ordinary skill in the art would recognize this may reduce the burden on the sharing user, i.e. when the receiving user requests access, the sharing user need only indicate approval or denial, as opposed to the additional steps which may need to be taken to identify the receiving user by the sharing user, e.g. Hwang, 102-106, figure 7, suggests that additional effort may be required for the sharing user to select the intended receiving user to initiate transmission.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0004401 A1 (hereinafter Hwang) as applied to claim 21 above, and further in view of “Secure Multi-User Content Sharing for Augmented Reality Applications” by Kimberly Ruth, et al. (hereinafter Ruth).
	Regarding claim 27, the limitation “wherein the operations further include providing to the first wearable extended reality appliance an indication that the at least a portion of the virtual content is displayed in an obscured form via the second wearable extended reality appliance” is not explicitly taught by Hwang (Hwang does not address the sharing device indicating what virtual content is displayed by the receiving user, and by extension, indicating whether the virtual content is obscured or not.)  However, this limitation is taught by Ruth (Ruth, e.g. abstract, sections 1, 2, 4-6, considers security/privacy aspects in sharing content in multiple user AR systems, along with implementing a prototype system for managing content sharing in multiple user AR systems, e.g. sections 5-6.  Ruth, e.g. section 4.3, paragraphs 5-6, teaches the use of obscured virtual content representations in addition to unobscured virtual content representations, and further teaches that each user should be able to indicate permissions on a per-user and/or per-object level for controlling access to the virtual objects, e.g. section 6.3 indicates a menu is provided allowing a user to grant and revoke permissions, and that one permission level corresponds to ghost, i.e. obscured, representation.  That is, Ruth teaches that the user can see (and change) the permission level for each object and/or user, which would indicate whether receiving user(s) are able to see each virtual content object in an obscured form, unobscured form, or is unable to see any form of the object on the receiving device display.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s augmented reality content sharing system to include Ruth’s per-user and per-object permission control menu to allow the sharing user to see and change the current viewing permission level for each object and/or user both because Hwang does not address providing any feedback to the sharing user regarding the current permission levels, which Ruth suggests is beneficial, e.g. sections 2.2, 2.3, and because Hwang does not provide any way for the sharing user to stop sharing the virtual content in an unobscured form, i.e. with Ruth’s menu, Hwang’s sharing user could change the permission level for the virtual content for the receiving user back to the obscured/ghost view level, or even make the virtual content completely private/invisible to the receiving user.
	Regarding claim 28, the limitations “determining an intent of the first user of the first wearable extended reality appliance to share the at least a portion of the virtual content with a second user of the second wearable extended reality appliance; and transmitting second data representing the at least a portion of the virtual content in an unobscured form to the second wearable extended reality appliance” are taught by Hwang (Hwang, e.g. paragraphs 95-100, teaches that the sharing user’s gesture(s) are interpreted as an intent to share the unobscured virtual content with the receiving user.)
	Regarding claim 29, the limitation “wherein the intent to share the at least a portion of the virtual content with the second user of the second wearable extended reality appliance is determined from image data captured by the first wearable extended reality appliance” is taught by Hwang (Hwang, e.g. paragraphs 95-100, teaches that the sharing user’s gesture(s) are interpreted as an intent to share the unobscured virtual content with the receiving user, where said sharing user’s gestures are recognized using image data captured by the sharing device, e.g. paragraphs 40, 49-57.)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0004401 A1 (hereinafter Hwang) in view of “Secure Multi-User Content Sharing for Augmented Reality Applications” by Kimberly Ruth, et al. (hereinafter Ruth) as applied to claim 28 above, and further in view of U.S. Patent Application Publication 2009/0303984 A1 (hereinafter Clark) in view of “Interactivity for Reactive Access Control” by Yehia ElRakaiby, et al. (hereinafter ElRakaiby).
	Regarding claim 30, the limitation “wherein the intent to share the at least a portion of the virtual content with the second user of the second wearable extended reality appliance is determined from not receiving an indication from the user of the first wearable appliance to keep the at least a portion of the virtual content in an obscured form” is not explicitly taught by Hwang in view of Ruth (Hwang, e.g. paragraphs 95-100, that the sharing user/device may provide the unobscured virtual content to the receiving user/device, and that providing the unobscured virtual content may depend on gestures performed by both the sharing and receiving users, i.e. as in paragraph 100 where both users must perform the “pass” gesture in order to cause the sharing device to transmit the unobscured virtual content to the receiving device for display.  Hwang does not explicitly teach that the “pass” gesture could be initiated by the receiving user, i.e. Hwang teaches that the gestures may be performed at the same time, or that only the sharing user may be required to perform the gesture.  Further, Ruth, as discussed in the claim 27 rejection above, teaches that the sharing user may use a menu to set per-user and/or per-object permission levels to control what objects the receiving device displays to the receiving user, and in what form, but does not teach that the permission level is determined by not receiving an indication from the sharing user to keep the virtual content in obscured form, per se.)  However, this limitation is suggested in view of Clark and ElRakaiby (Clark, e.g. abstract, paragraphs 34-58, describes a virtual metaverse application which includes a privacy engine that allows users to form a private conversation, e.g. paragraphs 37-38, and depicts the avatars within the private conversation differently to users outside the private conversation, e.g. paragraphs 39, 40, 44.  Further, Clark teaches that the participation controller allows a user within the private conversation to invite a user outside the private conversation to join the private conversation, and a user outside the private conversation may request that a user within the private conversation allow the outside user to join the private conversation, e.g. paragraphs 42, 46, 47, 47, 58.  That is, Clark teaches that a second user, viewing an obscured representation of virtual content controlled by a first user, i.e. the modified visual representation of the avatars in private conversation, may, as an alternative to being invited by the first user, initiate a request to the first user to access the unobscured virtual content, i.e. join the private conversation.  Furthermore, ElRakaiby, e.g. abstract, sections 3, 6, describes an access control system including contextual permissions and dynamic permissions, where dynamic permissions are those managed by a resource manager, i.e. a user who controls access to content.  ElRakaiby additionally teaches, e.g. section 6.2, that it is important to plan for situations where the resource manager does not reply, and that the disclosed solution is to set a timer when access is requested, and a default action set by the resource manager to be taken when the timer elapses, where the default action could be set to accept the access request.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s augmented reality content sharing system to include Clark’s access request functionality for Hwang’s receiving user to initiate transmission of the unobscured virtual content to the receiving device as an alternative to Hwang’s examples of the sharing user or both users performing the “pass” gesture to initiate transmission of the unobscured virtual content to the receiving device, and to include ElRakaiby’s timer based default access control decision in order to allow the sharing user to set a default response when they are unable or unwilling to reply to the receiving user’s access request.  Aside from Clark teaching this functionality as an improvement to an analogous private virtual content access control system, i.e. both references are directed to mediating second party access to private virtual content, one of ordinary skill in the art would recognize this may reduce the burden on the sharing user, i.e. when the receiving user requests access, the sharing user need only indicate approval or denial, as opposed to the additional steps which may need to be taken to identify the receiving user by the sharing user, e.g. Hwang, 102-106, figure 7, suggests that additional effort may be required for the sharing user to select the intended receiving user to initiate transmission.  Further, with ElRakaiby’s timer based default access control decision, the sharing user’s burden is reduced even further, i.e. by setting a default acceptance response, the sharing user is not required to take any action in order to allow the receiving user to access the unobscured virtual content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619